Exhibit 10.2

 

Amendment to

SECURITIES PURCHASE AGREEMENT

 

This AMENDMENT TO SECURITIES PURCHASE AGREEMENT (the “Amendment”), dated as of
October 23, 2020, by and among American BriVision (Holding) Corporation, a
corporation organized under the laws of Nevada (the “Company”), and each
purchaser identified on the signature page hereto (each, including its
successors and assigns, a “Purchaser” and collectively the “Purchasers”).

 

W I T N E S S E T H :

 

A.The Company and the Purchasers entered into that certain Securities Purchase
Agreement, dated as of October 23, 2020 (the “Securities Purchase Agreement”).

 

B.The Company and the Purchasers desire to make certain amendments to the
Securities Purchase Agreement as set forth in this Amendment.

 

The parties hereto accordingly agree as follows:

 

1. Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the meaning ascribed to them in the Securities Purchase Agreement.

 

2. Amendments.

 

a. Payment of Purchase Price; Closing. Section 1.2 of the Securities Purchase
Agreement is hereby deleted and the following is inserted in its place:

 

“1.2 Payment of Subscription Amount; Closing. The closing of the transactions
contemplated hereby shall take place on a rolling close basis (each, a
“Closing”, such date of Closing, the “Closing Date”). The Company reserves the
right, in its discretion, to reject any subscription, in whole or in part, for
any reason or to waive conditions to the purchase of the Common Stock. The net
proceeds of such Subscription Amount will be returned to any Purchaser in the
event that the Company does not accept the Purchaser’s purchase. The offering
period and final closing date will be no later than 4:00 p.m. Eastern Standard
Time, on September 30, 2020 (unless otherwise extended for an additional 30 days
at the Company’s sole discretion) (“Final Closing Date”), or at such other
location, date and time, as may be determined by the Company, or by facsimile or
other electronic means (such closing being called the “Final Closing”). Within
three (3) business days of the applicable Closing Date or the Final Closing
Date, the Purchaser hereby agrees to pay the Subscription Amount by wire
transfer to the Company per the Company’s wiring instruction. The Company will,
within a reasonable period of time upon receipt of the Subscription Amount,
cause the shareholder registration maintained by the Company’s transfer agent
updated to reflect the Purchaser’s ownership of the Shares, or have the Share
certificates to be delivered to the Purchaser per the Purchaser’s request, and
deliver the Warrant to the Purchaser. The closing prices of the Common Stock
refer to the prices published by Bloomberg L.P. ”

 

3. No Other Amendments. Except for the amendments expressly set forth in this
Amendment, the Securities Purchase Agreement shall remain unchanged and in full
force and effect.

 

4. Entire Agreement. The Securities Purchase Agreement (as amended by this
Amendment), sets forth the entire agreement of the parties hereto with respect
to the subject matter hereof and thereof, and there are no restrictions,
promises, representations, warranties, covenants or undertakings with respect to
the subject matter hereof or thereof, other than those expressly set forth in
the Securities Purchase Agreement (as amended by this Amendment). The Securities
Purchase Agreement (as amended by this Amendment) supersedes all prior and
contemporaneous understandings and agreements related thereto (whether written
or oral), all of which are merged herein.

 



  

 

 

5. Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New York, without giving effect to the
conflict of laws principles thereof.

 

6. Severability. A determination by a court or other legal authority of
competent jurisdiction that any provision of this Amendment is legally invalid
shall not affect the validity or enforceability of any other provision hereof.
The parties hereto shall cooperate in good faith to substitute (or cause such
court or other legal authority to substitute) for any provision so held to be
invalid a valid provision, as alike in substance to such invalid provision as is
lawful.

 

7. Counterparts; Facsimile Signatures. This Amendment may be executed in
counterparts, each of which shall constitute an original, but all of which shall
constitute one agreement. This Amendment shall become effective upon delivery to
each party hereto an executed counterpart or the earlier delivery to each party
hereto an original, photocopied, or electronically transmitted signature pages
that together (but need not individually) bear the signatures of all other
parties.

 

8. Captions. Captions are not a part of this Amendment, but are included for
convenience, only.

 

9. Further Assurances. Each party hereto shall execute and deliver such
documents and take such action, as may reasonably be considered within the scope
of such party’s obligations hereunder, necessary to effectuate the transactions
contemplated by this Amendment.

 

[Signature page follows.]

 

2

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

 

Company:       American BriVision (Holding) Corporation       By:       Name:
Howard Doong     Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

  

 

 

[PURCHASER SIGNATURE PAGES TO AMENDMENT TO ABVC SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

Name of Purchaser:

 

Signature of Authorized Signatory of Purchaser:
_________________________________

 

Name of Authorized Signatory:

 

Title of Authorized Signatory:

 

  

 



 

 